Case 2:15-cv-01366-JRG-RSP Document 531 Filed 03/11/21 Page 1 of 1 PageID #: 35010




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   PERSONALIZED MEDIA                               §
   COMMUNICATIONS, LLC                              §
                                                    §         Case No. 2:15-CV-1366-JRG-RSP
   v.                                               §                LEAD CASE
                                                    §
   APPLE, INC.                                      §

                                   Final Pretrial Conference
                             MAG. JUDGE ROY PAYNE PRESIDING
                                        March 11, 2021
   OPEN: 9:00 am                                             ADJOURN: 10:47 pm

   ATTORNEYS FOR PLAINTIFF:                             See attached

   ATTORNEY FOR DEFENDANTS:                             See attached

   LAW CLERK:                                           Steven Laxton

   COURT REPORTER:                                      Susan Zielie

   COURTROOM DEPUTY:                                    Becky Andrews

   Court opened. Case called. Plaintiff’s counsel introduced themselves. Tom Gorham
   announced ready for defendants and introduced co-counsel.

   With respect to the exhibit lists, Alexandra Valenti reported that the parties did exchange updated
   lists. Ms. Valenti read into the record the exhibits that are still in dispute.

   The parties then argued Plaintiff’s objections to Defendant’s exhibits at issue. Robert
   Frederickson argued for plaintiff. Ellisen Turner argued for defendant. The Court made rulings.

   The Court then heard argument on Defendant’s objections to Plaintiff’s exhibits still at issue.
   Greg Arovas argued for defendant. The Court made rulings.

   Kevin Martin brought up issues regarding certain Plaintiff’s witnesses that will be called on
   Monday. Sean McEldowney and Greg Arovas responded. The Court made rulings.
